Citation Nr: 0631540	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  06-08 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active naval service from May 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by 
the Department of Veterans Affairs (VA) Albuquerque, New 
Mexico, Regional Office (RO).  

Although the veteran requested a hearing before the Board in 
his Substantive Appeal received at VA in March 2006, he 
failed to attend his Board hearing scheduled for September 
2006.  This hearing was scheduled after the veteran had 
postponed his earlier hearing scheduled for July 2006.  His 
request for a Board hearing is considered withdrawn.  38 
C.F.R. § 20.704(d) (2005).

On August 4, 2006, the Board granted the veteran's motion to 
advance his claim on the Board's docket.


FINDINGS OF FACT

1.  A hearing loss disability was not present in service, 
was not manifest within the first post-service year, and is 
not the result of any incident of service.

2.  Tinnitus was not present in service or for many years 
following service, and is not the result of any incident of 
service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by active service and the criteria for a 
presumption of service connection have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.385 (2005).

2.  The veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, the 
veteran's application for VA benefits was received in March 
2004.  He was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in April 2004 and May 2004.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  Service medical records and 
all identified and authorized evidence relevant to this 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  Moreover, the 
veteran failed to report for a BVA hearing scheduled at BVA 
in Washington, D.C., after being notified of the date and 
time to report.  This hearing was scheduled after the 
veteran postponed his BVA hearing scheduled for July 2006.  

Consistent with the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") decision Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
to the veteran discussed the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with regard to 
effective dates and disability ratings.  As stated above, 
full compliance with VCAA has been accomplished and because 
of the disposition of the present issues addressed in this 
decision other notice requirements are not applicable at 
this time.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to 
move forward with adjudication of the claim would not cause 
any prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for certain chronic diseases, including 
sensorineural hearing loss, may also be established based on 
a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within a year from the 
date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for a disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to 
the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The veteran essentially contends that his hearing loss and 
tinnitus are due to noise exposure caused by munitions 
firing during his tour of duty aboard a repair ship during 
World War II.  He has stated that the ship had large 
cannons.  No ear plugs were issued.  The Board does not 
dispute the current diagnosis of these disabilities nor the 
veteran experienced noise exposure while serving on a naval 
vessel World War II.  The remaining question is whether 
there is a nexus between the current disabilities and 
service.  

The veteran asserts that he noticed hearing loss and ringing 
in the ears while he was in the service, but admits he did 
not seek treatment until about 1992.  Review of the 
veteran's service medical records show that the veteran's 
hearing was recorded as normal both at service entrance and 
separation.  There were no complaints or findings of hearing 
loss or tinnitus.  

Hearing loss and tinnitus were first noted many years 
following service.  A letter from the office of Vital T. 
Pai, M.D., Otolaryngologist, dated in October 2004, provides 
that the last visit for the veteran at that clinic was in 
1994, and records were not kept past seven years.  

The veteran was afforded a VA examination in April 2005.  At 
that time, the examiner reviewed the veteran's reported 
history, the service medical records, other service records, 
VA treatment records and claims folder.  The veteran 
reported noise exposure related to naval service as 
described above, as well as post service occupational 
factory noise (smelters) and recreational noise exposure to 
hunting and tools.  Audiological findings disclosed hearing 
loss by VA standards.  See 38 C.F.R. § 3.385 (2005).  The 
examiner opined that the veteran's current tinnitus and 
sensorineural hearing loss were not caused by or the result 
of the noise exposure from guns while aboard a naval vessel 
during service or from in-service noise exposure in general.  
The examiner explained that he based his opinion on the 
normal audiological test results from February 1946 and upon 
the fact that tinnitus did not, according to the veteran's 
history, begin until several decades after military service.  

Dr. Pai noted in July 2005 that he saw the veteran in his 
office in July 2005.  Dr. Pai noted the veteran's 
aforementioned reported history of exposure during World War 
II naval service.  The veteran reported that he had hearing 
loss and tinnitus on the ship but he got used to it.  The 
veteran reported this became progressive over the years.  
Dr. Pai's clinical impression was bilateral hearing loss 
most likely due to noise exposure during World War II and 
superimposed presbycusis.  

The preponderance of the evidence is against these claims.  
The Board observes that presumptive service connection as 
set forth at 38 C.F.R. §§ 3.307, 3.309, is not in order for 
the veteran's sensorineural hearing loss, as the condition 
was not shown until many decades after service.  Moreover, 
the VA doctor's opinion against the claim is more probative 
than Dr. Pai's favorable opinion as to etiology because the 
VA opinion was based upon a review of the claims folder, 
service and VA records, and the reasoning provided by the 
doctor is more specific to the question at hand.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.)  The VA examiner accepted the 
veteran's history of in-service noise exposure but listed 
multiple documented reasons why hearing loss and tinnitus 
were not related to that exposure.  Dr. Pai also accepted 
the history of naval noise exposure, but did not review the 
record.  The Board may adopt a particular medical expert's 
opinion for its reasons and bases where the expert has 
fairly considered the material evidence of record that 
appears to support a claimant's position.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995).  Thus, the VA examiner's 
opinion is in essence adopted.  It is accorded sufficient 
probative value to show that the veteran's hearing loss and 
tinnitus are not related to service.  Dr. Pai's opinion as 
to in-service incurrence was based on the veteran's own 
recited history, not a review of the contemporaneous medical 
evidence.  See Godfrey v. Brown, 8 Vet. App. 113, 114 (1995) 
(VA is not required to accept a physician's opinion that is 
based upon the appellant's recitation of an uncorroborated 
medical history.)  Although that history is undisputed, 
other highly relevant factors were noted by the VA examiner 
which were not addressed by Dr. Pai.  

Finally, the Board notes that the veteran's assertions alone 
are insufficient to establish a medical link, which is 
required in this case.  It is undisputed that a layperson is 
competent to offer evidence as to facts within his personal 
knowledge, such as the occurrence of an in-service injury, 
or symptoms.  However, without the appropriate medical 
training or expertise, a layperson is not competent to 
render an opinion on a medical matter, such as, in this 
case, the etiology of the veteran's disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  
Hence, any lay assertions in this regard have no probative 
value.

As the preponderance of the evidence is against the 
veteran's claims, service connection for bilateral hearing 
loss and tinnitus is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


